As filed with the Securities and Exchange Commission on January 7, Registration No. 333-152777 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Post Effective Amendment No. 1 to FORM S-8 REGISTRATION STATEMENTS UNDER THE SECURITIES ACT OF 1933 Metropolitan Health Networks, Inc. (Exact name of registrant as specified in its charter) Florida 65-0635748 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 250 Australian Avenue, Suite 400 West Palm Beach, FL 33401 (Address of Principal Executive Offices) (Zip Code) Omnibus Equity Compensation Plan (Full title of the plans) Robert J. Sabo Chief Financial Officer Metropolitan Health Networks, Inc. 250 Australian Avenue South, Suite 400 West Palm Beach, FL. 33401 (Name and address of agent for service) (561) 805-8500 (Telephone number, including area code, of agent for service) with a copy to: David E. Wells, Esq. Hunton & Williams LLP 1111 Brickell Avenue, Suite 2500 Miami,
